DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-6 and 10-20 are objected to because of the following informalities:  
In claim 1, line 9, the word “and” in the end of the line should be deleted to correct a grammatical error. 
In claim 1, line 14, there should be an “and” in the end of the line to correct a grammatical error.
In claim 1, lines 16-18, each of the listing i) through iii) should have an “;” in the end to correct a grammatical error.
In claim 1, line 18, “time of injury of” should be --time of injury-- to correct a typo.
In claim 6, line 7, “the force impact to the helmet” should be --the force applied to the helmet-- to avoid the issue of lack of antecedent basis.
In claim 14, the last line, “the force impact to the helmet” should be --the force applied to the helmet-- to avoid the issue of lack of antecedent basis.
In claim 15
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-6 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, it recites “i) a type of injury ii) an exact location of the injury iii) a date and time of injury of iv) a force value of a force applied to a head of a wearer of a helmet” in lines 16-19 without a conjunction word (i.e., and, or, etc.). It is unclear whether listing i) to iv) are all required (“and”) or selective (“or”). For examination purpose, the limitations are assumed to be --i) a type of injury ii); an exact location of the injury; iii) a date and time of injury; and iv) a force value of a force applied to a head of a wearer of a helmet--.

	Regarding claim 2, it recites “wherein if the measured force does not exceed the predetermined value.” However, there are two antecedent bases “the predetermined value” in claim 1: “the processor receiving the signal indicative of the measured force and comparing the measured force to a predetermined value… a built in injury tracking system activated if the measured force exceeds a predetermined value.” It is unclear which of the antecedent bases is referred to. For examination purpose, the limitation “a built in injury tracking system activated if the measured force exceeds a predetermined value” in claim 1, lines 10-11 is assumed to be --a built in injury tracking system activated if the measured force exceeds the predetermined value--.

Regarding claim 11, the recited “the predetermined value” which has two antecedent bases (see the explanation in the rejection of claim 2 above). For examination purpose, the above assumption of claim 1 for the examination of claim 2 is similarly applied.
			
In claim 15, it recites “i) a type of injury; ii) an exact location of the injury; iii) a date and time of injury; iv) a force value of a force applied to a head of a wearer of a helmet;” in lines 7-10 without a conjunction word (i.e., and, or, etc.). It is unclear whether listing i) to iv) are all required (“and”) or selective (“or”). For examination purpose, the limitations are assumed to be --i) a type of injury ii); an exact location of the injury; iii) a date and time of injury; and iv) a force value of a force applied to a head of a wearer of a helmet--.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 10, 12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iuliano et al. (US 20140143940 A1; hereinafter “Iuliano”) and Wong et al. (US 9451915 B1).

Regarding claim 1, Iuliano teaches a helmet for tracking impact (i.e., “An integrated protective accessory for a helmet… includes an impact detection device integrated with the protective element”; see Abstract) comprising;
a) at least one sensor (i.e., “one or more sensors 70 for sensing the impact event experienced by the player when wearing the helmet”; see [0042])  within the helmet (i.e., “the impact detection device 24 can be embedded in a pocket 61 in the interior padding 15 anywhere in the helmet 12”; see [0030] and FIG. 7);
b) a processor in communication with the sensor (i.e., “The sensors 70 produce sensor data 72 that can be provided to a processor 74”; see [0042]);
c) a storage file in communication with the processor (i.e., “a processor 74 for processing the sensor data 72 on-board the impact detection device 24, which is coupled to a storage device 75”; see [0042]), the at least one sensor measuring a force applied to the helmet (i.e., “The gyroscope 70 provides sensor data 72 indicative of force/acceleration representative of orientation and rotation… Another sensor type 70 is one or more high G accelerometers measuring translation (e.g. single axis or tri-axis x-y-z) of g-force impacts for G forces”; see [0044]-[0045]) and sending a signal to the processor indicative of the measured force, the processor receiving the signal indicative of the measured force (i.e., “processor (i.e., “a processor 74 for processing the sensor data 72 on-board the impact detection device 24”; see [0046]) and comparing the measured force to a predetermined value, wherein if the measured force exceeds the predetermined value data (i.e., “When the processor 74 has determined that the 

e) a register updated by the storage file (i.e., “a storage device 75 configured for storing the sensor data 72, storing processing results 73 of the sensor data 72”; see [0042]; note that a register is implied or would have been obvious for the purpose of recording the data by the storage device) to record cumulative data (i.e., “cumulative impact history”; see [0032]; “historical accumulation of a plurality of detected impacts”; see [0046]) including:
i) a type of injury (i.e., “severity of detected impact”; see [0046]);

iii) a date and time of injury 
iv) a force value of a force applied to a head of a wearer of a helmet (i.e., “representation of linear acceleration for the detected impact in one or more spatial dimensions”; see [0046]).
Iuliano does not explicitly discloses:
d) a built in injury tracking system activated if a the measured force exceeds a predetermined value, the injury tracking system requiring a wearer of the helmet to perform a set of commands within acceptable preset parameters, the built in tracking system including one or more of an eye tracking system, a motion tracking system, a hearing testing system, or a verbal testing system to determine a verbal response of the wearer to multiple questions or commands. 
But Wong teaches:
an injury tracking system activated if a measured force exceeds a predetermined value (i.e., “The functions may further include functions for performing a diagnostic procedure in response to determining that the acceleration exceeds the threshold value”; see col. 1, lines 53-56); 
the injury tracking system requiring a wearer of the helmet (i.e., “the system 100 may connect to or be affixed within a head-mounted helmet structure”; see col. 4, lines 3-5) to perform a set of commands within 
the tracking system including one or more of an eye tracking system, a motion tracking system, a hearing testing system, or a verbal testing system to determine a verbal response of the wearer to multiple questions or commands (i.e., “The diagnostic procedure may include performing a portion of a test associated with the Glasgow Coma Scale, such as one or more of an eye response test, a verbal response test, and a motor response test”; see col. 10, lines 26-29; “At block 702, the method 700 includes providing a plurality of questions to a user of a wearable computing device and receiving a plurality of responses from the user… ”; see col. 11, line 55 through col. 12, line 56 and FIG. 7).
Note that Wong suggests that the system be affixed within a head-mounted helmet structure (see col. 4, lines 3-5). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Iuliano in view of Wong to incorporate a built in injury tracking system activated if a the measured force exceeds a predetermined value, the injury tracking system requiring a wearer of the helmet to perform a set of commands within acceptable preset parameters, the built in tracking system including one or more of an eye tracking system, a motion tracking system, a hearing testing system, or a verbal testing system to determine a verbal response of the 

	Regarding claim 3, Iuliano further teaches:
wherein the data sent to the storage file includes one or more of a type of injury, a location of injury and a time of injury (i.e., “date and time stamping of detected impacts… severity of detected impact… representation of linear acceleration for the detected impact”; see [0046]).

Regarding claim 10, Iuliano further teaches:
wherein the storage file updates a register and the data is stored in the register and wherein the register is repeatedly updated as additional data is received (i.e., “the sensor data 72 can be supplied to the storage device 75 for later retrieval (e.g. downloaded)”; see [0047]; note that a register is implied or would have been obvious for the purpose of storing the sensor data in the storage device) in response to subsequent measured forces detected which exceed a predetermined value (i.e., “When the processor 74 has determined that the sensor data 72 is indicative of an impact that has exceeded one or more thresholds 82, based on the force to threshold 82 comparison, the processor 74 is programmed to activate the alarm element(s) 62,64. The processing data 73 that is representative of the detected force to threshold 82 comparison”; see [0043]), the data being retrievable for evaluation (i.e., “the processing results 73 can include 

Regarding claim 15, Iuliano teaches a helmet for tracking impact (i.e., “An integrated protective accessory for a helmet… includes an impact detection device integrated with the protective element”; see Abstract) comprising
a) an alarm system in the helmet (i.e., “The alarm elements 62,64 are coupled to the housing”; see [0042]);
b) at least one sensor (i.e., “one or more sensors 70 for sensing the impact event experienced by the player when wearing the helmet”; see [0042]);
c) a processor in communication with the sensor (i.e., “The sensors 70 produce sensor data 72 that can be provided to a processor 74”; see [0042]);
d) a storage file in communication with the processor (i.e., “a processor 74 for processing the sensor data 72 on-board the impact detection device 24, which is coupled to a storage device 75”; see [0042]);
e) a register updated by the storage file (i.e., “a storage device 75 configured for storing the sensor data 72, storing processing results 73 of the sensor data 72”; see [0042]; note that a register is implied or would have been obvious for the purpose of recording the data by the storage device) to record cumulative data (i.e., “cumulative impact history”; see [0032]; “historical accumulation of a plurality of detected impacts”; see [0046]) including:

ii) an exact location of the injury (i.e., “location of the detected impact on the wearer's body, the helmet 12 and/or protective element 20”; see [0046]);
iii) a date and time of injury (i.e., “date and time stamping of detected impacts”; see [0046]);
iv) a force value of a force applied to a head of a wearer of a helmet (i.e., “representation of linear acceleration for the detected impact in one or more spatial dimensions”; see [0046]);
f) 

Iuliano does not explicitly discloses:
an injury tracking system in communication with the processor, 
wherein if the measured force exceeds the predetermined value a second signal is sent to the injury tracking system to activate the injury tracking system.
But Wong teaches:
an injury tracking system activated if a measured force exceeds a predetermined value (i.e., “The functions may further include functions for performing a diagnostic procedure in response to determining that the acceleration exceeds the threshold value”; see col. 1, lines 53-56).
Note that Wong suggests that the system be affixed within a head-mounted helmet structure (see col. 4, lines 3-5). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Iuliano in view of Wong, to incorporate an injury tracking system in communication with the processor, wherein if the measured force exceeds the predetermined value a second signal is sent to the injury tracking system to activate the injury tracking system, as claimed. The motivation would be to help better identifying an indication of an injury (see, Wong, abstract).

	Regarding claim 12, Iuliano further teaches:
wherein if an alarm of the alarm system is activated, data is sent to the storage file indicative of one or more of a type of injury, a location of injury, and a time of injury (i.e., “the processing results 73 can include data… 

Regarding claim 16, as a result of modification applied to claim 15 above, Iuliano in view of Wong further teaches:
wherein if the measured force does not exceed the predetermined value, it is considered a non-event and the injury tracking system is not activated (i.e., “The functions may further include functions for performing a diagnostic procedure in response to determining that the acceleration exceeds the threshold value”; see Wong, col. 1, lines 53-56).

Regarding claim 17, as a result of modification applied to claim 16 above, Iuliano in view of Wong further teaches:
wherein the impact tracking system includes a transmitter to transmit commands (i.e., “the system 100 may connect to or be affixed within a head-mounted helmet structure”; see Wong, col. 4, lines 3-5) to a wearer of the helmet and responses of the wearer are inputted to and evaluated by the processor (i.e., “The diagnostic procedure may include performing a portion of a test associated with the Glasgow Coma Scale, such as one or more of an eye response test, a verbal response test, and a motor response test”; see Wong, col. 10, lines 26-29; “At block 702, the method 

Regarding claim 18, as a result of modification applied to claim 17 above, Iuliano in view of Wong further teaches:
wherein if input of the wearer does not fall within a preset set of parameters, a signal is sent by the processor to the alarm system to trigger an alarm and if input of the wearer to the processor satisfies the set of parameters, a signal is not sent to the alarm system (i.e., “a wearable computing device may initiate a call to a predetermined telephone number, such as 9-1-1 or a similar emergency telephone number, upon determining that the result of the diagnostic procedure indicates the user of the wearable computing device has an injury”; see Wong, col. 16, lines 38-43).

Regarding claim 20, Iuliano further teaches:
wherein, if the measured force does not exceed the predetermined value, data is sent to the storage file containing details of the force applied to the .

5.	Claims 2, 4, 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iuliano in view of Wong and Thomas et al. (US 20120223833 A1; hereinafter “Thomas”).

Regarding claim 2, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
Iuliano does not explicitly discloses:
wherein if the measured force does not exceed the predetermined value, it is considered a non-event and data is not sent from the processor to the storage file.
But Thomas teaches:
storing event data if measured force exceed a predetermined value, (i.e., “rotational velocity and accelerations and/or decelerations exceeding 5.5 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Iuliano in view of Wong, further in view of Thomas, to configure the tracking device to selectively store the impact data, such that if the measured force does not exceed the predetermined value, it is considered a non-event and data is not sent from the processor to the storage file, as claimed. The motivation would be to save storage space by only saving data of interest (i.e., exceeding an event threshold or a threshold of interest).

	Regarding claim 4, Iuliano further teaches:
wherein the measured force is a rotational force applied to a head of a wearer of the helmet and the data includes a force value of the measured force (i.e., “The gyroscope 70 provides sensor data 72 indicative of force/acceleration representative of orientation and rotation”; see [0044]).

Regarding claim 5, Iuliano further teaches:
wherein the measured force is an impact force applied to a head of a wearer of the helmet and the data includes a force value of the measured force Another sensor type 70 is one or more high G accelerometers measuring translation (e.g. single axis or tri-axis x-y-z) of g-force impacts for G forces”; see [0045]).

Regarding claim 11, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 	Iuliano does not explicitly discloses:
wherein the measured force is initially compared by the processor to a threshold value less than the predetermined value, and if the measured force is less than the threshold value it is computed as a non-event and no data is sent to the storage file by the processor.
But Thomas teaches:
wherein the measured force is initially compared by the processor to a threshold value (i.e., “5.5 rad/s or 1230 rads/s2”) less than the predetermined value (i.e., “22.3 rad/s or 5022 rads/s2”), and if the measured force is less than the threshold value it is computed as a non-event and no data is sent to the storage file by the processor (i.e., “sampled accelerations are filtered, processed, and rotational velocity and accelerations and/or decelerations exceeding 5.5 rad/s or 1230 rads/s2 are recorded and stored in a removable flash memory unit”; see [0121]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Iuliano in view of Wong, further in view of Thomas, to selectively storing the impact data configure the tracking device to selectively store the impact data, such that the measured force is initially compared by the processor to a threshold value less than the predetermined value, and if the measured force is less than the threshold value it is computed as a non-event and no data is sent to the 

Regarding claim 19, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 Iuliano does not explicitly discloses:
wherein the measured force is initially compared by the processor to a threshold value less than the predetermined value, and if the measured force is less than the threshold value it is computed as a non-event and no data is sent to the storage file by the processor.
But Thomas teaches:
wherein the measured force is initially compared by the processor to a threshold value (i.e., “5.5 rad/s or 1230 rads/s2”) less than the predetermined value (i.e., “22.3 rad/s or 5022 rads/s2”), and if the measured force is less than the threshold value it is computed as a non-event and no data is sent to the storage file by the processor (i.e., “sampled accelerations are filtered, processed, and rotational velocity and accelerations and/or decelerations exceeding 5.5 rad/s or 1230 rads/s2 are recorded and stored in a removable flash memory unit”; see [0121]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Iuliano in view of Wong, further in view of Thomas, to selectively storing the impact data configure the tracking device to selectively store the .

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iuliano in view of Wong and Merril et al. (US 20150109129 A1; hereinafter “Merril”).

Regarding claim 13, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 Iuliano does not explicitly discloses:
wherein if an alarm of the alarm system is activated, data is sent to the storage file indicative of one or more of a type of injury, a location of injury, and a time of injury.
But Merril teaches:
wherein an algorithm in the processor computes cumulative values indicative of impact history (i.e., “The count indicates a total number of detected accelerations satisfying the criteria. In addition, a second count tracks the number of impact events for a trailing period of time (e.g., the trailing seven days, etc.)”; see [0007]) and the cumulative values are compared to threshold values, and if the cumulative values exceed the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Iuliano in view of Wong, further in view of Merril, to incorporate an algorithm in the processor to compute cumulative values indicative of impact history and the cumulative values are compared to threshold values, and if the cumulative values exceed the threshold values, a third signal is sent to the alarm system to trigger the alar, as claimed. The motivation would be to provide difference levels of alarms to help assess the injury and emergency.

7.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iuliano in view of Wong and Fournier et al. (US 5950244 A; hereinafter “Fournier”).

Regarding claim 6, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 Iuliano does not explicitly discloses:
a plurality of shock absorbers including at least one first shock absorber having a first shock absorption characteristic and at least one second shock absorber having a second shock absorption characteristic, 
the second shock absorption characteristic being different than the first shock absorption characteristic wherein the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic such that activation of the first and second sets of shock absorbers is dependent on the force impact to the helmet.
But Fournier teaches:
a plurality of shock absorbers (i.e., “first material 16 and second material 18”; see col. 3, lines 57-59 and FIGs. 3-4) including at least one first shock absorber (i.e., “second material 18”) having a first shock absorption characteristic (i.e., “fabricated from a material capable of absorbing and dissipating lower degrees of impact imparted upon outer shell 12”) and at least one second shock absorber (i.e., “first material 16”) having a second shock absorption characteristic (i.e., “fabricated from a material capable of absorbing and dissipating higher degrees is equal to or less than the distance between interior surface of impact imparted upon outer shell 12”; see col. 3, lines 59 through col. 4, line 7), 
the second shock absorption characteristic being different than the first shock absorption characteristic wherein the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic such that activation of the first and second sets of shock absorbers is dependent on the force impact to the helmet (i.e., “second material 18 is fabricated from a material capable of absorbing and dissipating lower degrees of impact imparted upon outer shell 12, relative 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Iuliano in view of Wong, further in view of Fournier, to incorporate a plurality of shock absorbers including at least one first shock absorber having a first shock absorption characteristic and at least one second shock absorber having a second shock absorption characteristic, the second shock absorption characteristic being different than the first shock absorption characteristic wherein the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic such that activation of the first and second sets of shock absorbers is dependent on the force impact to the helmet, as claimed. The motivation would be to provide protection of the wearer’s head with a more comfortable fit (see Fournier, col. 4, line 64-67).

claim 14, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Iuliano does not explicitly discloses:
an outer shell having an inner surface and an outer surface and a plurality of shock absorbers, 
the shock absorbers being positioned internal of the outer shell, 
the plurality of shock absorbers including at least one first shock absorber having a first shock absorption characteristic and at least one second shock absorber having a second shock absorption characteristic, the second shock absorption characteristic being different than the first shock absorption characteristic, wherein the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic such that activation of the first and second sets of shock absorbers is dependent on the force impact to the helmet.
But Fournier teaches:
an outer shell (i.e., “outer shell 12”) having an inner surface (i.e., “inner surface 13”) and an outer surface (i.e., “covering”; see col. 3, lines 42-50) and a plurality of shock absorbers (i.e., “first material 16 and second material 18”; see col. 3, lines 57-59 and FIGs. 3-4), 
the shock absorbers being positioned internal of the outer shell (see FIGs. 3-4), 
the plurality of shock absorbers including at least one first shock absorber (i.e., “second material 18”) having a first shock absorption characteristic 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Iuliano in view of Wong, further in view of Fournier, to incorporate an outer shell having an inner surface and an outer surface and a plurality of shock absorbers, the shock absorbers being positioned internal of the outer shell, the plurality of shock absorbers including at least one first shock absorber having a first shock absorption characteristic and at least one second shock absorber having a second shock absorption characteristic, the second shock absorption characteristic being different than the first shock absorption characteristic, wherein the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic such that activation of the first and second sets of shock absorbers is dependent on the force impact to the helmet, as claimed. The motivation would be to provide protection of the wearer’s head with a more comfortable fit (see Fournier, col. 4, line 64-67).

Response to Arguments
8.	The arguments about the objections to the claims have been fully considered. However, there are remaining issues of informalities, as indicated above.

9.	The rejection on the ground of nonstatutory double patenting have been withdrawn in view of the terminal disclaimer filed 10/08/2021.



11.	Regarding issues under 35 USC 103, Applicant argued: The present invention of claim 1 includes “a helmet having built in capabilities to track impact history and/or built-in capabilities to test for brain injury” (see page 1, paragraph 2 of the present application). It also includes at least one sensor and storage system within the helmet… Thomas does not disclose such systems “built into” a helmet. In fact, doing so would be contrary to the teachings and purpose of Thomas who differentiates his device over non-portable integrated devices (see paragraph [0014]). Additionally, claim 1 recites the register is updated to cumulatively store data of exact impact location, applied force, date and time, and type of injury… Thomas does not disclose that the storage of such threshold value is a result of cumulative data. Still further, even if it is argued that Thomas stores cumulative data when force exceeds a threshold, there is no disclosure that the storage file updates a register to record cumulative data of exact impact location, applied force, date and time, and type of injury.
	It is respectfully submitted that the arguments are moot because a new reference has been found to address the issues, as indicated above.

12.	Applicant argued: Claim 15 recites an alarm system in the helmet that alerts a user of injury. The alarm system of Thomas requires a “receiving device”. The Examiner points to paragraph [0115] of Thomas, however, the alarm system of Thomas uses an RF transmitter to alert a nearby receiving device or first responders if there is a non-response from a user… The alarm system of the present invention of claim 15 is in contrast in the helmet and can advantageously alert the user of injury without the need of a receiving device with an interface, and its associated complexities, as in Thomas. As noted above, Thomas does not disclose that the storage of a threshold value is a result of cumulative data nor does Thomas disclose that the storage file updates a register to record cumulative data of exact impact location, applied force, date and time, and type of injury as in claim 15. The Examiner combines Thomas and Wong. Wong does not cure the deficiencies of Thomas because it does not disclose an alarm system. Additionally, the injury tracking system of Wong lacks a storage with a register that is updated to record cumulative tracking of a repeated impact location, type of injury, force, and time.
	It is respectfully submitted that the arguments are moot because a new reference has been found to address the issues, as indicated above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN C KUAN/Primary Examiner, Art Unit 2857